Citation Nr: 0328515	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-04 294	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C (West 2002), prior to 
September 25, 2001.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant entered active duty in October 1981 and was on 
active duty when she applied for eligibility for payment of 
Chapter 30 educational assistance benefits under 38 U.S.C.A. 
§ 3018C (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  In April 2003, the appellant testified before the 
undersigned at a hearing at the RO in New Orleans, Louisiana.  
At that time, she submitted evidence, but it was duplicative 
of evidence already of record.  The claim was certified to 
the Board from the New Orleans, Louisiana RO.


FINDINGS OF FACT

1.  The appellant has elected to receive Chapter 30 
educational assistance benefits under 38 U.S.C.A. § 3018C 
(West 2002).

2.  The appellant's $2,700.00 payment was received September 
25, 2001.  


CONCLUSION OF LAW

The criteria for eligibility for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, were not met by the appellant until September 25, 2001.  
38 U.S.C.A. §§ 3018C, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim there was a substantial 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  However, VA has no 
duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  In this case, 
the essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Therefore, there is no prejudice to the veteran by 
the Board deciding the case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In any event, the veteran was given ample opportunity to 
present evidence and argument in support of her claim and 
VA's duties have been fulfilled to the extent possible.  See 
Statement of the Case, dated November 27, 2002.  She also was 
afforded a personal hearing before the undersigned in April 
2003 which complied with 38 C.F.R. § 3.104 (2002).  
Accordingly, additional efforts to notify and assist the 
veteran are not warranted.

The appellant seeks basic eligibility for payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for the period prior to September 25, 
2001.

Chapter 30 Department of Defense Data Record computer 
printouts reflect that the appellant had entered active 
service in October 1981, and that she was currently still on 
active duty.

In August 2001, a VA Form 22-1900 was received from the 
appellant in which she applied for VA Chapter 30 educational 
assistance benefits.  In addition, her enrollment information 
showing that she had enrolled in courses from June 4, 2001, 
to July 27, 2001, was received.  The date of this information 
was May 2001.  In an October 2001 determination her claim 
based on a finding that she did not have the proper 
qualifying service.  

In December 2001, another VA Form 22-1900 was received from 
the appellant in which she again applied for VA Chapter 30 
educational assistance benefits.  Also submitted were a DD 
Form 2366, Montgomery GI Bill Act of 1984 (MGIB); VA Form 24-
5281, Application for Refund of Educational Contributions 
(VEAP, Chapter 32, Title 38, U.S.C.); and a duplicate of the 
prior enrollment information showing that she had enrolled in 
courses from June 4, 2001 to July 27, 2001.  The appellant 
elected to receive Chapter 30 educational assistance benefits 
under 38 U.S.C.A. § 3018C ("Top-Up Program") in conversion of 
her Vietnam Era Education Account (VEAP).

In an April 2002 decision, the RO determined that the 
appellant was not approved for Tuition Assistance Top-Up 
payment.  The appellant appealed that determination.

In July 2002, the appellant again submitted copies of the VA 
Forms which she had previously submitted to VA.  In addition, 
she submitted a copy of a check she had written for $2,700 to 
the United States Treasury in May 2001.  However, the copy of 
this check does not include a copy of the reverse side 
showing endorsement of that check.  She also submitted a form 
showing that she had requested "R/R" to receive TA for the 
2001-2002 school year on May 23, 2001, from her Navy 
personnel office, and had been approved for such.  

The RO verified through an Earnings Statement that $2,700 was 
not paid until September 25, 2001.  

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) (Public 
Law 104-275) had been enacted which extended eligibility for 
the Chapter 30 program to additional Chapter 32 participants.  
See Public Law 104-275, § 106 (presently codified at 38 
U.S.C.A. § 3018C).  Under the provisions of Section 106 of 
Public Law 104-275, a Chapter 32 participant with money in 
the Chapter 32 fund could be eligible for Chapter 30 benefits 
if, in pertinent part, the individual was a participant in 
Chapter 32 (VEAP) on October 9, 1996; served on active duty 
on October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997, made an irrevocable election to receive 
benefits under this section in lieu of benefits under Chapter 
32.  See 38 U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 
275, § 106 (a).

Recent statutory changes set forth in the Veterans Benefits 
and Health Improvement Act of 2000 provided for an additional 
year (beginning on November 1, 2000, and ending on October 
31, 2001) for an individual to make an irrevocable election 
to enroll in the MGIB; however, the individual must have 
participated in VEAP on or before October 9, 1996, and served 
continuously on active duty through at least April 1, 2000, 
with certain exceptions.  See Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 
104, 114 Stat. 1822 (2000) (codified as amended at 38 U.S.C. 
§ 3018C).

One of the expressed requirements of eligibility for payment 
under 38 U.S.C.A. § 3018C, and the requirement that is most 
pertinent to this appeal, was that the individual making the 
election must have had his or her basic pay reduced by $2,700 
or must have made a $2,700 lump-sum payment.  The individual 
was given 18 months from the date of his or her election to 
make the payment.  38 U.S.C.A. § 3018C(e)(3)(A) (West 2002).

It was further stated with respect to qualified individuals, 
that no amount of educational assistance allowance shall be 
paid to the qualified individual until the earlier of the 
date on which (A) the Secretary concerned collects the 
applicable amount, or (B) the retired or retainer pay of the 
qualified individual is first reduced.  38 U.S.C.A. 
§ 3018C(e)(4)(A) and (B) (West 2002).

At her personal hearing and in written correspondence, the 
appellant contends that she submitted a lump-sum $2,700 
payment in May 2001.  She maintains that she submitted the 
necessary VA Forms prior to the start of her classes in June 
2001 and was told by VA personnel that all the requirements 
should have been met.  Thereafter, after she had taken 
classes, she discovered that some of her forms were missing 
and there was a balance on her account at the educational 
institution so she resubmitted the necessary documentation.  
In her substantive appeal, she indicated that she had no idea 
that the payment of $2,700 had not occurred.  In her personal 
hearing, she indicated that although she submitted the check 
for $2,700, the check was not cashed and she had no knowledge 
of this until August 2001.  She says that when she contacted 
VA, she was told that employees had been on vacation and some 
things had not been processed like they should have been.  
The appellant indicated that the check was returned to her 
and monies were taken out of her pay because that was easier.  
She maintained that it should not matter when the actual 
payment was made as she was entitled to the benefits in 
question and had tried to pay the $2,700 in good faith.  

Here, the evidence shows that the appellant's $2,700 
contribution was not collected until September 25, 2001.  The 
evidence suggests and the veteran testified that she 
attempted to make payment in May 2001.  Although the 
appellant maintains that she was unaware that the May 2001 
check was not cashed until August 2001, the Board notes that 
this check was written from her personal bank account.  Her 
bank statements should have shown that the check was not 
cashed and it was her responsibility to be aware of her own 
finances.  Unfortunately, the collection of the $2,700 was an 
eligibility requirement, and the appellant was not entitled 
to payment of Chapter 30 educational assistance benefits 
under 38 U.S.C.A. § 3018C until that amount was collected.  
38 U.S.C.A. § 3018C(e)(4)(A).  There is no evidence that 
shows that it was collected prior to September 25, 2001.  The 
appellant does not assert that it was collected prior to that 
date.  In fact, she specified during her personal hearing 
that the check was returned and that she elected to have 
funds taken out of her pay instead.  She also stated that she 
had "used the money for other things."  

Thus, under the aforementioned legal criteria, the appellant 
remained ineligible for payment of Chapter 30 educational 
assistance benefits prior to the collection of the $2,700.

The Board acknowledges the appellant's assertions that VA's 
personnel apparently provided her with incorrect information 
when advising her of her educational election options and 
requirements.  The failure by a government employee to 
provide accurate information regarding eligibility 
requirements cannot form the basis for a grant of relief when 
the eligibility requirements have not been met.  Harvey v. 
Brown, 6 Vet. App. 416, 423-24 (1994); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).  Therefore, her implied assertion of 
not being informed or being misinformed cannot render her 
eligible for this statutory benefit.

The Board is bound by the law and regulations governing 
eligibility to Chapter 30 benefits.  Accordingly, in this 
case, the law is dispositive, and the criteria for payment of 
Chapter 30 educational assistance benefits under 38 U.S.C.A. 
§ 3018C prior to September 25, 2001, have not been met.  
Where the law and not the evidence is dispositive, the claim 
should be denied because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appeal must be denied.


ORDER

Eligibility for payment of Chapter 30 educational assistance 
benefits under 38 U.S.C.A. § 3018C prior to September 25, 
2001, is denied.



	                        
____________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



